Kupferman, J. P. (dissenting).
While I agree with the dissenting opinion of my colleague, Silverman, J., I would go slightly further, H On the theory that the best defense is an offense, the third-party plaintiffs-appellants have brought the third-party defendants-respondents into this case. When those third-party defendants were counsel to the plaintiff, it was a most justifiable ploy.* ¶ As the recent article in the New York Law Journal on Motions to Disqualify Opposing Counsel by Jonathan J. Lemer, (Feb. 7,1984, p 5, col 1) points out, “gamesmanship” is involved. 1 The third-party plaintiff law firm arranged a settlement for the plaintiff June Rosner. In a family dispute, such settlements are certainly desirable wherever possible. Yet the law firm was sued by that plaintiff for malpractice and her then new counsel also acting in a desirable way (as pointed out in Justice Silverman’s dissent) thereby helped to create the problem before us. U The Bible points out the truism, “A man reaps what he sows.” (Galations 6:7.) It was only natural that the defendants should become third-party plaintiffs against their successor law firm, but that does not mean that they have a good cause of action, and, from what I have seen of the plaintiff’s case, I don’t think she has a good cause of action either. [116 Misc 2d 454.]

 The plaintiff now has new counsel.